DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 02/02/2021, with respect to claims 1 and 19 have been fully considered and are persuasive.  Similarly, previously applied prior art reference US PGPub 2019/0334142 discloses a rack controller 30 and battery modules with vertical connectors 20 between the battery modules [Figure 1, 0055], but the positive and negative controller terminals are not vertically aligned for first and second insulated bus bars, nor are they amenably configured to do so as required by the claims. Prior art reference US PGPub 2019/0140229 discloses vertically aligned modules and bus bars [0017], but they are disposed at the rear and sides of the rack for minimized complexity [0017] and with no details of controller terminal alignment as required by the claims. The rejection of claims 1 and 19 has been withdrawn. 
Claim Interpretation
	In claims 1, 10 and 19, the terms “the lengths” and “the width” are considered definite as they are understood by plain meaning. 
Election/Restrictions
Claims 1-9 and 19-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Group II hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725